










April 30, 2014




Tim Wright
51 Lime Street
London EC3M 7DQ




Dear Tim,




In consideration for your continued employment by Willis Limited, your Contract
of Employment, dated December 17, 2007 (your “Contract of Employment”), is
amended by adding the following paragraphs to the end of the section entitled
“Termination of Employment”:
If your employment is terminated by the Company without Good Cause (and other
than by reason of death or Permanent Disability) or by you for Good Reason, then
you shall be entitled to:
(a)continued payment of your base salary during the 12-month period following
the termination date (the “Severance Period”) payable in accordance with normal
payroll practices, beginning on the first payroll date on or after the 60th day
following the termination date; provided that, in the event such termination
occurs within 24 months following a Change in Control, such payment shall equal
two times your base annual salary and shall be made in a cash lump sum on the
first business day on or after the 60th day following the termination date;
provided further that, such amount shall be reduced by any salary paid to you
between the date the Company provides you with notice of termination and your
termination date;
(b)payment of an amount equal to one times your target award under the annual
incentive plan of Willis Group Holdings Public Limited Company (“Willis”)
applicable at the time of your termination (your “Target AIP”), payable in equal
installments during the Severance Period in accordance with normal payroll
practices, beginning on the first payroll date on or after the 60th day
following the termination date; provided that, in the event such termination
occurs within 24 months following a Change in Control, such payment shall equal
two times your Target AIP and shall be made in a cash lump sum on the first
business day on or after the 60th day following the termination date;
(c)payment of a pro-rated award under Willis’ annual incentive plan applicable
for the fiscal year in which the termination date occurs equal to the award you
are entitled based on actual performance for such year, multiplied by a
fraction, the numerator of which is the number of days in the fiscal year of
your termination prior to the termination date, and the denominator of which is
365, payable at the time as such awards are paid generally to participants for
the applicable year; provided that, in the event such termination occurs within
24 months following a Change in Control, such pro-rated award shall be
determined based upon the Target AIP rather than actual results;
(d)continued participation for you and your spouse and then covered dependents
in the applicable group medical plan of the Company, if any, in which you and
your eligible spouse and dependents participate as of the date of termination in
accordance with the




--------------------------------------------------------------------------------




terms of such plan in effect from time to time for officers of the Company
generally and so long as such continued participation is permissible under
applicable law and does not result in any penalty or additional tax (other than
taxes applicable to the payment of wages) upon you or the Company or, in lieu of
such continued coverage and solely in order to avoid any such penalty or
additional tax, monthly payments equal to the excess of the full premium rate
(or equivalent rate) under such group medical plan over the amount payable
generally by officers of the Company, in each case until the earlier of (x) 12
months following the termination date or (y) the date that you (or any eligible
spouse or dependent but only as to the eligibility of such spouse or dependent)
obtains new employment that offers group medical coverage;
(e)for purposes of determining the achievement of any employment or
service-based vesting requirements applicable to any outstanding stock options,
restricted stock units or other long-term incentive awards, you shall be treated
as having an additional 12 months of employment or service as of the date of
termination; provided that, in the event such termination without Good Cause or
for Good Reason occurs within 24 months following a Change in Control, all
employment or service-based vesting requirements in such awards shall be waived
as of the date of termination; and
(f)each stock option granted to you which is vested (or deemed vested in
accordance with this Section of the Contract of Employment) on your termination
date will remain exercisable until the earlier of (x) one year following the
date of such termination without Good Cause or for Good Reason (or, if later,
the post-termination expiration date specified in the option) and (y) the normal
expiration date of such stock option that would have applied if your employment
with the Company had continued.
Any and all amounts payable pursuant to this Section of the Contract of
Employment will only be payable if you deliver to the Company and does not
revoke a general release in a form reasonably acceptable to the Company within
30 days following the termination date. Except as may be required by applicable
law, you will not be entitled to severance pay of any type following your
employment termination for any other reason or pursuant to any severance policy
of Willis or its affiliates.
For the avoidance of doubt, you acknowledge and agree that the above payments
include any amount which may be due to you in damages for any breach by the
Company of any notice provision pertaining to your employment.
“Change in Control” has the meaning set forth in Willis’ 2012 Equity Incentive
Plan).
“Good Cause” means (i) your gross and/or chronic neglect of your duties, (ii)
your conviction in a Court or Tribunal of competent jurisdiction of an offence
involving moral turpitude, (iii) dishonesty, embezzlement, fraud or other
material willful misconduct by you in connection with your employment, (iv) the
issue of any final instruction or order for your removal as an associate of the
Company and/or officer of the Company by any Court, Tribunal or regulatory
authority of competent jurisdiction, (v) your violation of any obligation of
confidence and/or fiduciary duty and/or duty or loyalty and/or any other
material obligation owed by you to the Company as set out in this Contract of
Employment or other agreement with the Company or as implied at common law, (vi)
any material breach by you of the Company’s Code of Ethics, or (vii) your
failure to maintain any insurance or other license or permission necessary for
the proper performance of the duties of your position. Good Cause shall not
include an immaterial, isolated instance of ordinary negligence or failure to
act, whether due to an error in judgment or otherwise, if your have




--------------------------------------------------------------------------------




exercised substantial efforts in good faith to perform the duties reasonably
assigned or appropriate to your position.
“Good Reason” means one or more of the following events has occurred without
your written consent: (i) a material adverse diminution in your position,
authority or responsibilities or the assignment to you of duties or
responsibilities which are materially inconsistent with your position; provided,
that, a material diminution in the foregoing shall not be deemed to have
occurred solely as a result of the occurrence of a Change in Control or Willis
ceasing to be a public company, so long as your position, authority or
responsibilities with Willis or any successor is not otherwise materially
diminished, (ii) a reduction in your monthly base salary or Target AIP
percentage; or (iii) you is required to relocate your office outside a radius of
35 miles from the current office location of the Willis Building at 51 Lime
Street in London.  You may not resign or otherwise terminate your employment for
any reason set forth above as Good Reason unless you first notifies the Company
in writing describing such Good Reason within 90 days of the first occurrence of
such circumstances, and, thereafter, such Good Reason is not corrected by the
Company within 30 days of your written notice of such Good Reason, and you
actually terminates employment within 90 days following the expiration of the
Company’s 30-day cure period described above.
“Permanent Disability” has the meaning set forth in Willis’ 2012 Equity
Incentive Plan).
Notwithstanding the foregoing, if it is reasonably determined by Willis that any
payments or benefits that are to be paid or provided to you or for your benefit
in connection with a change of control (within the meaning of Section 280G of
the Internal Revenue Code) (the “Payments”) would be subject to the excise tax
imposed under section 4999 of the Internal Revenue Code (the “Excise Tax”), then
such Payments shall be reduced by the smallest amount necessary in order for no
portion of the Payments to be subject to the Excise Tax; provided that, no
reduction in the Payments shall be made if the After Tax Amount of the Payments
payable to you without such reduction would exceed the After Tax Amount of the
reduced Payments payable to you. For purposes of the foregoing, the “After Tax
Amount” of your Payments shall mean the amount of the Payments that you would
retain after payment of all taxes (including without limitation any federal,
state or local income taxes, the Excise Tax, and employment taxes) imposed with
respect to such Payments. The payment reduction shall be implemented by (i)
first reducing any cash severance payments, and (ii) then reducing all other
payments and benefits, in each case, with amounts having later payment dates
being reduced first.
For the avoidance of doubt, this letter agreement supersedes and replaces
Section 2 of the letter amending your Contract of Employment, dated July 19,
2012.
Except as set forth above, your Contract of Employment will remain in full force
and effect. Please acknowledge the changes to your Contract of Employment by
signing and dating this letter agreement as indicated below.


Sincerely yours,




/s/ Dominic Casserley




--------------------------------------------------------------------------------




Name: Dominic Casserley
Title: Group CEO




Signed and Acknowledged:




/s/ Tim Wright
Tim Wright
Date: May 6, 2014






